Citation Nr: 0336648	
Decision Date: 12/30/03    Archive Date: 01/07/04

DOCKET NO.  03-14 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bronchitis and chronic obstructive pulmonary disease (COPD), 
claimed as shortness of breath, wheezing, and smothering, to 
include as due to exposure to herbicides and printing press 
chemicals.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1967 to 
April 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an October 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefit sought on 
appeal.

In the veteran's substantive appeal received in April 2003, 
he requested a Central Office hearing before the Board.  
Notice of hearing was mailed in June 2003.  The letter was 
not returned as undeliverable and the regularity of the mail 
is presumed.  The veteran failed to appear for his November 
2003 hearing.  As such, his hearing request is deemed 
withdrawn. 38 C.F.R. § 20.702(e).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issue on appeal has been obtained.

2.  In an October 1997 rating decision, VA denied the 
veteran's claim of entitlement to service connection for 
shortness of breath with wheezing and smothering, to include 
as a result of exposure to herbicides.  The veteran did not 
appeal.  

3.  Evidence submitted since the October 1997 denial of the 
veteran's claim bears directly and substantially upon the 
specific matter under consideration.  The evidence is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.




CONCLUSIONS OF LAW

1.  The October 1997 rating decision denying entitlement to 
service connection for shortness of breath with wheezing and 
smothering, to include as a result of exposure to herbicides, 
is final. 38 U.S.C.A. §§, 5103A, 5107(b), 7105 (West 2002); 
38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bronchitis and 
COPD, claimed as shortness of breath, wheezing, and 
smothering, to include as due to exposure to herbicides and 
printing press chemicals. 38 U.S.C.A. §§ 5108, 7105, 5103A, 
5107(b) (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's Claims Assistance Act

On November 9, 2000 the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126].  
This law eliminated the former statutory requirement that 
claims be well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 
2002).  The VCAA revises VA's obligations in two significant 
ways.  First, VA has a duty to notify a claimant and his or 
her representative of any information and evidence necessary 
to substantiate and complete a claim for VA benefits.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  Second, VA has a duty 
to assist the claimant in obtaining evidence necessary to 
substantiate his or her claim.  See 38 U.S.C.A. § 5103A (West 
2002).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  See 66 Fed. 
Reg. 45,629.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date. See VAOPGCPREC 7-2003 (November 19, 2003).  Pertinent 
to the issue currently on appeal, however, the VCAA appears 
to have left intact the requirement that a veteran must first 
present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the Board may determine whether the duty to assist is 
fulfilled and proceeding to evaluate the merits of that 
claim.  It is specifically noted that nothing in the VCAA 
shall be construed to require the Secretary to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured, as described in 38 U.S.C.A. 
§ 5108.  See 38 U.S.C. § 5103A(f).  Once a claim is reopened, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.

Final regulations to effectuate the VCAA were published on 
August 29, 2001 with the same effective date of the VCAA, 
November 9, 2000.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
[codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)].  However, the regulations governing reopening 
of previously and finally denied claims were revised 
effective the date of publication on August 29, 2001.  These 
regulations redefine new and material evidence and the duty 
to assist in applications to reopen previously and finally 
denied claims.  As the instant claim to reopen was filed 
prior to August 29, 2001, the revised regulations specific to 
such claims are inapplicable to the instant appeal.  

Thus, it appears that the VCAA does not fully apply to 
claims, such as this, which involve finality of prior VA 
decisions and the matter of submission of new and material 
evidence.  Furthermore, it is clear that certain of VA's 
implementing regulations do not apply to this case in its 
present posture.

The Board observes, however, that the Court has recently held 
that 38 C.F.R. § 3.159(b), pertaining to VA's duty to notify 
claimants, includes claims to reopen.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002)("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 38 C.F.R. § 3.159, 
clearly require the Secretary to notify a claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary.").  
The notice provisions found in the VCAA are therefore 
applicable to cases such as this in which the issue revolves 
around finality and new and material evidence.   

The Board finds that in a September 2002 letter, the veteran 
was notified of the VCAA, as well as the information or 
medical and lay evidence necessary to substantiate his claim 
prior to adjudication in October 2002. 38 C.F.R. § 3.159(b). 
In accordance with the requirements of the VCAA, the letter 
informed the veteran what evidence and information VA would 
be obtaining.  The letter explained that VA would make 
reasonable efforts to help him get evidence such as medical 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The veteran was asked to identify all VA and 
private health care providers who had records pertinent to 
his claim and to complete releases for each such provider.  
Therefore, the Board finds that the Department's duty to 
notify has been fully satisfied.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

The Board notes that in the September 2002 VCAA notification 
letter the RO instructed the veteran to submit the requested 
information and/or evidence within 30 days of the notice.  
Recently in Paralyzed Veterans of America, et. al. v. 
Secretary of Veterans Affairs, No. 02-7007, -7008, -7009, -
7010, slip op. at 18 (Fed. Cir. Sept. 22, 2003), the Federal 
Circuit invalidated 38 C.F.R. §3.159(b)(1), which allowed the 
RO to adjudicate the claim based on the evidence of record at 
the end of a 30 day period.  In the instant case, while the 
veteran was given 30 days to respond to the September 2002 
notice, he was also notified that he had up to one year to 
submit the requested information.  More than one year has 
expired since the veteran was notified of the evidence needed 
to substantiate his claim.  He has not, therefore, been 
prejudiced by the reference in the September 2002 notice to a 
30-day response period.  The veteran has been accorded ample 
opportunity to submit evidence and argument and has not 
indicated that he has any additional evidence to submit.  
Further, in a September 2002 Report of Contact, in response 
to a duty to assist notification call, the veteran indicated 
that his treatment had been with VA.   The Board notes that 
VA outpatient treatment records dated between 1996 and 2002 
have been obtained and associated with the claims folders, as 
well as non-VA records.  Finally, in light of the Board's 
decision to reopen the veteran's claim and remand for further 
development, the decision to proceed in adjudicating this 
claim does not, therefore, prejudice the veteran in the 
disposition thereof.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).  VA has satisfied its duties to inform and 
assist the veteran at every stage of this case.  

The record shows that, by an October 1997 rating decision, the 
RO denied a claim of entitlement to service connection for 
shortness of breath with wheezing and smothering, to include 
as a result of exposure to herbicides.  The veteran was 
notified of the decision in October 1997.  The veteran did not 
appeal.  Thus, the October 1997 rating decision is final.  See 
38 U.S.C.A. § 7105(a)(c); 38 C.F.R. §§ 20.302, 20.1103.  

A previously denied claim can be reopened only if new and 
material evidence has been submitted since the last final 
disallowance of the claim on any basis.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2001); Manio v. Derwinski, 1 Vet. App. 
140, 145 (1991); Smith v. West, 12 Vet. App. 312, 314 (1999).  
What constitutes new and material evidence to reopen a 
previously and finally denied claim is defined in 38 C.F.R. 
§ 3.156(a).  Under that regulation, effective for claims 
filed prior to August 29, 2001, new and material evidence is 
defined as follows:  

Evidence not previously submitted to 
agency decision-makers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.  

38 C.F.R. § 3.156(a); cf. 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.156(a)) (new and 
material evidence is defined differently for claims filed 
after August 29, 2001). 

In this case, the veteran submitted his request to reopen his 
claim for service connection for bronchitis and COPD, claimed 
as shortness of breath, wheezing, and smothering, to include 
as due to exposure to herbicides and printing press 
chemicals, in February 2001 and thus, his claim will be 
adjudicated by applying the law in effect prior to August 
2001.  The basis for the denial of service connection in the 
October 1997 rating decision was that service medical records 
did not confirm any respiratory problems and that the 
available and scientific and medical evidence did not support 
a conclusion that shortness of breath with wheezing and 
smothering was associated with herbicide exposure.  

The relevant evidence available to the RO in October 1997 
included the following: the veteran's service medical 
records; the veteran's DD-214, which indicates that he was a 
recipient of the Vietnam Campaign Medal and the Vietnam 
Service Medal; private medical records from Our Lady of 
Bellefonte Hospital, Dr. C.A., Dr. R.H., and Dr. R; VA 
outpatient treatment records dated between 1995 and 1997; and 
an April 1996 Agent Orange Examination.  

Additional evidence has been associated with the claims file 
since the RO's October 1997 denial of the veteran's claim. 
This evidence includes: various statements of the veteran, to 
include a statement in July 2001, which indicates that the 
veteran's respiratory problems may also be due to exposure to 
printing press chemicals in service; VA outpatient treatment 
records dated between 1997 and 2002; private medical records 
from Dr. J.F.D.; reports of VA examination dated in April and 
July 2002; and a November 2002 medical opinion from Dr. 
R.R.S., indicating that the veteran had a history of exposure 
to chemicals such as potassium hydroxide, ammonium 
thiosulfate, methyl alcohol, formaldehyde, and ink, which was 
related to his current diagnosis of chemical pneumonitis. 

The Board notes that on December 27, 2000, the President 
signed HR 1291, the "Veterans Education and Benefits 
Expansion Act of 2001", which provided a presumption of 
exposure to herbicides for all veterans who served in Vietnam 
during the Vietnam Era. 38 U.S.C.A. § 1116(f), as added by 
§ 201 (c) of the "Veterans Education and Benefits Expansion 
Act of 2001," Pub. L. No. 107- (H.R. 1291)(December 27, 
2001).  While some of the additional evidence noted above may 
be cumulative of evidence already in the file at the time of 
the October 1997 final denial, in light of the regulation 
changes, it is significant in order to fairly decide the 
merits of the claim. See 38 C.F.R. § 3.156(a); Id.  As 
evidenced by the veteran's DD 214, having served in Vietnam, 
the veteran is now presumed to have been exposed to 
herbicides. 38 U.S.C.A. § 1116(f).  

In addition, Dr. R.R.S.'s November 2002 opinion appears to 
offer a possible relationship between a diagnosis of chemical 
pneumonitis and exposure to chemicals during the veteran's 
service.  This evidence was not previously of record, and is 
neither cumulative nor redundant of evidence in the file at 
the time of the October 1997 final denial.  Therefore, the 
new evidence of record is material, in that it relates to the 
matter on appeal, and thus, so significant that it must be 
considered in order to fairly decide the merits of the claim. 
See 38 C.F.R. § 3.156(a).  Accordingly, the veteran's claim 
for entitlement to service connection for bronchitis and 
COPD, claimed as shortness of breath, wheezing, and 
smothering, to include as due to exposure to herbicides and 
printing press chemicals, is reopened.  

In light of the Board's decision to reopen the claim, the 
duty to assist requirements of the VCAA must first be 
satisfied before a decision on the merits can be reached. 
38 U.S.C.A. § 5103A.   The Board has determined, as will be 
explained in the remand portion below, that additional 
development shall be undertaken to 


determine the etiology of any current respiratory disorder.  


ORDER

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for bronchitis and 
COPD, claimed as shortness of breath, wheezing, and 
smothering, to include as due to exposure to herbicides and 
printing press chemicals, and to this extent the appeal is 
granted.


REMAND

A preliminary review of the record reveals the matter is not 
ready for appellate disposition.  In this regard, the veteran 
has alternatively contended that his bronchitis, COPD, 
shortness of breath, wheezing, and smothering are due to 
exposure to chemicals while operating and repairing offset 
printing presses.  The veteran indicated in a June 2001 VA-
Form 21-4138, Statement in Support of Claim, that he was 
assigned to operate a printing press while stationed in Nha 
Trang, South Vietnam, exposing him to toxic chemicals.

As noted in the instant decision, the veteran submitted a 
medical opinion from Dr. R.R.S. dated in November 2002, which 
indicated the veteran had a history of exposure to chemicals 
such as potassium hydroxide, ammonium thiosulfate, methyl 
alcohol, formaldehyde, and ink.  Dr. R.R.S. further indicated 
that the veteran's current diagnosis of chemical pneumonitis 
was related to said exposure.  The Board notes that Dr. 
R.R.S. also stated that the veteran had a 19-year history of 
strip mining subsequent to his discharge from service.  

VA outpatient treatment records dated between 1995 and 2002, 
indicate the veteran had a history of tobacco abuse.  
Finally, VA report of examination dated in July 2002, while 
diagnosing the veteran with COPD, failed to provide a nexus 
opinion.

A remand is necessary in the instant case for two reasons.  
First, while the veteran's DD-214 indicates he was a 
reproduction equipment repairman, his service personnel 
records have not been obtained and associated with the claims 
folders.  These records may reveal the specific nature of the 
veteran's military occupational specialty and various duty 
assignments.

Second, though Dr. R.R.S. opined that chemical pneumonitis 
was related to chemical exposure, no opinions were offered 
with respect to the veteran's 19 strip mining history and 
tobacco abuse, in relation to his respiratory disorders.  , 
the Board finds that an additional VA examination is 
necessary, as the record does not contain sufficient medical 
evidence to make a decision on the claim.  Specifically, 
there is not enough evidence to determine the causation and 
etiology of any current respiratory disorders. 38 U.S.C.A. 
§ 5103A(d).  The VA examiner will be asked to address the 
questions set forth in the numbered paragraphs below.

Because of the reasons listed above, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The claims file must be reviewed to 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2003).  

2.  VA should attempt to obtain the 
veteran's service personnel records, 
previously known as the veteran's 201 
file.  All requests and any responses 
thereto, to include any negative 
responses, should be clearly documented 
in the veteran's claims folders.

3. Once any additional evidence has been 
associated with the claims file pursuant 
to paragraphs 1and 2, arrangements should 
be made with the appropriate VA medical 
facility for the veteran to be afforded 
the following examination: Pulmonary.  
Send the claims folders to the examiner 
for review.  Please ask the examiner to 
clearly document review of the claims 
folders in his/her examination report.  
Please ask the examiner to provide 
opinions as to the following: 

(a)	whether the veteran 
currently has a respiratory disorder, 
to include chronic bronchitis, COPD, 
asthma, and/or emphysema; 
(b)	if the answer to (a) 
is yes, whether a respiratory 
disorder, is as least as likely as not 
related to the veteran's period of 
active duty service;
(c)	additionally, if the 
answer to (a) is yes, the examiner is 
asked whether any currently diagnosed 
respiratory disorder is specifically 
due to exposure to printing press 
chemicals, a 19-year history of strip 
mining, and/or tobacco abuse.  

The examiner must supply complete 
rationale for any opinions expressed.

4.  The veteran must be properly informed 
of his scheduled VA examination, and he 
should be given notice of the 
consequences of failure to report for the 
examination, including an explanation of 
the provisions of 38 C.F.R. § 3.655.  If 
the veteran does not report for the 
examination, the claims folder should 
include clear documentation of his 
failure to report, including a statement 
as to whether he failed to appear without 
notice, or whether he requested 
cancellation or postponement and 
rescheduling of the examination.


5. Thereafter, the veteran's claim of 
entitlement to service connection for 
bronchitis and COPD, claimed as shortness 
of breath, wheezing, and smothering, to 
include as due to exposure to herbicides 
and printing press chemicals, should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


	                  
_____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

	


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



